IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CHRISTOPHER REED,                           : No. 177 MAL 2020
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
MARK GARMAN, SUPERINTENDENT                 :
S.C.I. ROCKVIEW,                            :
                                            :
                   Respondent               :


                                     ORDER



PER CURIAM

     AND NOW, this 18th day of August, 2020, the Petition for Allowance of Appeal is

DENIED.